WINCH, J.
We have given this case such attention as its importance demands, but our impressions at the hearing have been confirmed by an examination of the statutes we are asked to construe, and *639we hold that bonds issued by a municipality pursuant to the act to abolish grade crossings passed May 2, 1902 (95 O. L., 356), and bonds issued for the municipality’s portion of street and sewer improvements, where the residue of the cost thereof is assessed upon abutting or benefitted property (Section 1536-213 R. S. (Sec. 3918 G. C.), are both subject to the requirements of the Longworth act, so-called, Section 2835, R. S. (See Sec. 3940 G. 0.)
These statutes have been so critically and exhaustively examined in the opinions cited to us, that there is no need of further opinion by this court.
The demurrer to the petition is overruled, and if defendants do not desire to plead further judgment will be entered as prayed for in the petition.
Marvin and Henry, JJ., concur.